              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEAH TINGLER,                                :
                                             :      1:18-CV-1270
                   Plaintiff,                :
                                             :      Hon. John E. Jones III
                                             :
      v.                                     :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, PENNSYLVANIA                   :
STATE SENATE, and JUSTIN                     :
FERRANTE,                                    :
                                             :
                   Defendants,               :



SUZANNE SALOV,                               :
                                             :      1:18-CV-1814
                   Plaintiff,                :
                                             :      Hon. John E. Jones III
                                             :
      v.                                     :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, PENNSYLVANIA                   :
STATE SENATE, and JUSTIN                     :
FERRANTE,                                    :
                                             :
                   Defendants.               :

                                       ORDER

                                 February 27, 2019

      The Court has received the Motions to Consolidate Cases and Coordinate

Deadlines filed by the Plaintiffs in the above-referenced actions. (Doc. 35).
Although we are inclined to grant the aforementioned Motions, the attached

certificates of concurrence/non-concurrence are unclear as to whether the various

parties have agreed to such consolidation. Thus, because we believe that

consolidation for purposes of discovery and coordination of filing deadlines is

appropriate, we shall grant said Motions to that extent unless an objection is filed

by any party on or before Wednesday, March 6, 2019.




                                              /s/ John E. Jones III
                                              John E. Jones III
                                              United States District Judge
